Citation Nr: 0532914	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  01-00 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) death pension benefits 
calculated in the amount of $22,478.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The appellant is the surviving spouse of a veteran who had 
active service from October 1943 to November 1945 and who 
died in November 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 decision of the VA 
Regional Office (RO) in St. Petersburg, Florida, that denied 
the benefit sought on appeal on the basis that the appellant 
had committed bad faith in her dealings with VA which 
precluded a waiver of the recovery of the debt at issue.  

In November 2003, the Board determined that there was no 
fraud, misrepresentation or bad faith on the part of the 
appellant in the creation of the overpayment.  The Board 
remanded the matter of consideration of the waiver of the 
recovery of the debt under equity and good conscience to the 
RO.  Thereafter, the Committee on Waivers and Compromises 
(Committee) at the RO determined that recovery of the 
overpayment of VA death pension benefits was not against 
equity and good conscience.  


FINDINGS OF FACT

1.  In February 1993, death pension benefits were granted.

2.  The appellant received earned income in 1996, but did not 
inform VA of that income.

3.  The appellant's pension benefits were retroactively 
adjusted to reflect the additional income that she had failed 
to report beginning in 1995.  

4.  The overpayment was not due to the appellant's fraud, 
misrepresentation or bad faith.

5.  VA bears greater fault than the appellant does in the 
creation of this debt, but this element of equity and good 
conscience are outweighed by the other elements.

6.  The recovery of the VA benefits would not nullify the 
objective for which benefits were intended.

7.  The appellant did not change her position to her 
detriment, and reliance on these VA benefits does not result 
in relinquishment of a valuable right or incurrence of a 
legal obligation.

8.  There is no financial hardship in this case.


CONCLUSION OF LAW

The recovery of the overpayment of VA disability compensation 
benefits in the amount of $22,478 is not against equity and 
good conscience and, therefore, is not waived.  38 U.S.C.A. 
§§ 5107, 5302(a) (West 2002 & Supp. 2005); 38 C.F.R. §§ 
1.963(a), 1.965(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is not 
applicable to this appeal.  Barger v. Principi, 16 Vet. App. 
132 (2002).




Background

In February 1993, the appellant was granted entitlement to VA 
death pension benefits.  In the February 1993 notification 
letter, she was notified of the award.  She was told that the 
award was based on her report of having no income.  

In November 1993, the appellant submitted an Eligibility 
Verification Report (EVR).  At that time, she reported that 
she had no monthly or annual income for the period between 
December 1992 and November 1993.  

In June 1998, the RO informed the appellant that information 
had been received which showed that she had received income 
that was not reported by her to VA.  The appellant was 
informed that her pension award depended on the amount of her 
income, and that based on the unreported income the 
appellant's pension award was terminated effective February 
1, 1995, and was being resumed on February 1, 1996.  An 
additional award letter to the appellant dated later in June 
1998 reflected this change of the appellant's pension award 
based on income in 1995 and indicated that her award 
beginning in February 1996 was based on countable income of 
zero.  The appellant was also informed that the rate of VA 
pension depended on her total family income and that an 
adjustment to payments must be made whenever income changes.  
The appellant was informed that she was required to notify 
the RO immediately if income is received from any source.

In September 1999, the RO informed the appellant that they 
proposed to stop her pension award payments effective 
February 1, 1996, because information had been received that 
showed her income or net worth had changed based on income 
received in 1996.  Action was taken to retroactively adjust 
her death pension benefits.

Due to the retroactive adjustment of her VA death pension 
benefits, beginning in 1995, an overpayment in the amount of 
$22,478 was created.  

In a statement from the appellant dated in March 2000 she 
requested a waiver of death pension benefits calculated in 
the amount of $22,478.  Accompanying that request was 
documentation confirming the receipt of additional income.  
The appellant contended that proceeds received from the sale 
of her home in 1995 should not be included as income.

In an April 2000 Decision on Waiver of Indebtedness, the 
Committee determined that  there was bad faith on the part of 
the appellant for the creation of the indebtedness based on 
her failure to report income.  It was indicated that the 
evidence of record showed that the appellant was overpaid in 
the past due to her failure to report income.  

A statement from the appellant dated in April 2000, accepted 
as a Notice of Disagreement indicated that she was appealing 
the denial because she had no income to repay the 
indebtedness, making repayment an extreme hardship.

VA medical records show that the appellant receives treatment 
for various disorders, including treatment for a psychiatric 
disorder.  A record dated in June 2000 reflects that the 
appellant was being treated for an active psychosis with 
auditory hallucinations.  In September 2000, the appellant 
was evaluated and determined to have impaired memory 
abilities.  She was also seen for depression.  

In a May 2001 Financial Status Report, the appellant 
indicated that her income included Social Security disability 
benefits, widow's compensation, and pension, compensation of 
other income.  Her monthly income exceeded her monthly 
expenses by approximately $200.  The appellant indicated that 
she had been unable to maintain her mobile home on her income 
and had moved in with relatives.  

Thereafter, two lay statements were received.  Statements 
dated in May 2001 from the appellant's son and an individual 
who described the appellant as "my dependent," related 
psychiatric, medical and financial problems the appellant had 
experienced.  The appellant's son indicated that while the 
appellant's husband was alive he handled financial matters 
and that the appellant did not handle stress or financial 
issues very well.  The other statement indicated that the 
appellant did not have the income to repay the overpayment.  
They described her difficulties with memory and understanding 
the correspondence from VA.  

In November 2003, the Board determined that there was no 
fraud, misrepresentation or bad faith on the part of the 
appellant in the creation of the overpayment.  The Board 
remanded the matter of consideration of the waiver of the 
recovery of the debt under equity and good conscience to the 
RO.  

In July 2004, a financial status report was received.  The 
appellant reported that her monthly income exceeded her 
expenses by approximately $120.  She reported having $60 in 
liquid assets.  She reported various expenses which did not 
include basic necessities to include Direct Television, Cable 
Television, and a cellular telephone.  She listed medical 
bills which were past due.  

Thereafter, the Committee at the RO determined that recovery 
of the overpayment of VA death pension benefits was not 
against equity and good conscience.  


Analysis

As noted, it has been determined that there was no fraud, 
misrepresentation, or bad faith on the appellant's part with 
respect to the creation of the overpayment at issue.  

In cases where there is no fraud, misrepresentation, or bad 
faith on the appellant's part with respect to the creation of 
the overpayment at issue, and, therefore, waiver is not 
precluded pursuant to 38 U.S.C.A. § 5302(a), in order to 
dispose of the matter on appeal, the Board must determine 
whether recovery of the indebtedness would be against equity 
and good conscience, thereby permitting waiver under 38 
U.S.C.A. § 5302(a) and 38 C.F.R. §§ 1.963(a), 1.965(a).  The 
pertinent regulation in this case provides that the standard 
of "equity and good conscience" will be applied when the 
facts and circumstances in a particular case indicate a need 
for reasonableness and moderation in the exercise of the 
Government's rights. 38 C.F.R. § 1.965(a).  The elements of 
equity and good conscience are as follows: (1) fault of 
debtor, where actions of the debtor contribute to creation of 
the debt; (2) balancing of faults, weighing fault of debtor 
against VA fault; (3) undue hardship, whether collection 
would deprive debtor or family of basic necessities; (4) 
defeat the purpose, whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended; (5) unjust enrichment, failure to make restitution 
would result in unfair gain to the debtor; (6) changing 
position to one's detriment, reliance on VA benefits results 
in relinquishment of a valuable right or incurrence of a 
legal obligation.

The first and second elements pertain to the fault of the 
debtor versus the fault of the VA.  The Board notes that it 
is the responsibility of the pension recipient to notify VA 
of all circumstances that will affect entitlement to receive 
the rate of the benefit being paid, and such notice must be 
provided when the recipient acquires knowledge that her 
income has changed.  See 38 C.F.R. §§ 3.277, 3.660(a)(1).  

A review of the record shows that when the appellant was 
granted entitlement to death pension benefits, she was told 
that this initial award was based on her having no income.  
In 1998, the appellant was informed that the rate of VA 
pension depended on her total family income and that an 
adjustment to payments must be made whenever income changes.  
The appellant was informed that she was required to notify 
the RO immediately if income is received from any source.

When the appellant was informed that she was to notify VA of 
changes in income and required to notify VA immediately if 
income was received from any source, she did not inform VA of 
prior income changes.  When she was notified of the 
adjustment of her VA benefits due to income received in 1995, 
she did not inform VA of her income received in 1996.  
However, the Board finds that due to the delay in complete 
notification by VA and the appellant's memory impairment 
problems, VA bears greater fault in this case in the creation 
of the overpayment.  Nevertheless, while this element of 
equity and good conscience is in the appellant's favor, it 
must be weighed against the other elements.  

In regard to whether collection would defeat the purpose of 
the benefit and whether failure to collect would cause unjust 
enrichment to the debtor, the Board notes that collection 
would not defeat the purpose of the benefit.  The appellant 
had income which necessitated an adjustment in her pension 
benefits.  She was overpaid because no adjustment was made.  
The appellant received benefits to which she was not entitled 
to receive, as such, she was unjustly enriched.  There is no 
indication that the appellant's reliance on VA benefits 
resulted in relinquishment of another valuable right.  Thus, 
this element of equity and good conscience is not in the 
appellant's favor.  

As to whether recoupment of those benefits would defeat the 
purpose of the benefit, it is noted that the debt has been in 
the process of being recouped from the appellant.  The 
purpose of the pension program is to assist claimants in need 
of financial assistance who meet a certain income level.  The 
rate of pension depends on the income level.  The appellant 
was provided benefits to which she was not entitled.  She was 
receiving income from other sources.  VA was unaware of this 
income.  She was overpaid, as noted.  Thus, recoupment of 
those benefits would defeat the purpose of the benefit.  She 
was not in financial need to the extent that VA paid her.  
Thus, this element of equity and good conscience is not in 
the appellant's favor.  

The Board has also considered whether the appellant would 
experience undue financial hardship if and when forced to 
repay the debt at issue.  As noted above, the appellant's 
income exceeds her debts which includes the $200 per month 
she is paying VA to recoup the overpayment at issue.  In 
addition, she listed multiple debts which are by no means 
basic necessities.  While she has some unpaid medical bills 
which are considered basic necessities, she also has chosen 
to pay the costs of other, non-necessity items.  The Board 
emphasizes that the income that she did report exceeds her 
expenses even after she pays VA the $200 monthly amount to 
which she has agreed.  Therefore, the Board does not find 
financial hardship.

The Board finds that in weighing all of the elements of 
equity and good conscience, the elements which are not in the 
appellant's favor outweigh the element in her favor.  In sum, 
the appellant received VA benefits to which she was not 
entitled and she was unjustly enriched because of this fact.  
The Board has considered the evidence which shows mental 
impairment, but this evidence does not negate her financial 
status.  She has repaid approximately one half of her debt.  

Therefore, in viewing the elements of equity and good 
conscience, the Board concludes that the negative evidence 
outweighs the positive evidence and that the facts in this 
case do not demonstrate that the recovery of the overpayment 
is against equity and good conscience.  

Accordingly, the claim is denied.  




ORDER

Waiver of recovery of an overpayment in the amount of $22, 
478 of the appellant's death pension benefits is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


